DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 26, the means for heating at least one array of nozzles is interpreted as being an enclosure in which the array is located, and an electrical heating element for heating the interior of the enclosure as defined on page 13 lines 10-18, Figure 5, and claims 27 and 28 and its equivalent.
In claim 27, the means for heating the interior of the enclosure is interpreted as being an electrical heating element as defined on page 13 lines 10-18, Figure 5, and claim 28 and its equivalent.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such a claim limitation is: a source of a negative pressure in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically, in claim 15, the source of a negative pressure is interpreted as being an extractor fan as defined on page 7 line 23 and its equivalent.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not teach and drawings do not show an air curtain or its location.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-18, 21-25, and 29-33 is rejected under 35 U.S.C. 103 as being unpatentable over Hall et al, US Patent 3,658,304, in view of Strang, US Patent Application Publication 2004/0163761 A1, and Kleissler, US Patent 3,736,728.
Regarding claims 15, 29, and 30, Hall et al teaches an apparatus for coating three dimensional glass articles 2 comprising: a tunnel 3, having a top 40 and first and second sidewalls 41 (Figures 1, 2, and 5-7), suitable for arranging on a conveyor belt 1 such that the conveyor belt transports the articles from an upstream end, at which articles enter the tunnel, to a downstream end, at which articles exit the tunnel (Figure 1); a linear array of nozzles 43, arranged on at least one side wall to deliver a jet of gas (Column 4 lines 35-38, Figure 5 and 6), which jet traverses the path of articles conveyed through the tunnel (Figures 5-7); at least one exhaust aperture 47 arranged on a sidewall 42, the exhaust aperture 47 being located closer to the downstream end than the linear array of nozzles 43 (Figure 7); and the exhaust aperture being in communication with a source of a negative pressure 13.  
Hall et al differs from the present invention in that Hall et al does not teach each of the linear array of nozzles comprises a tapered portion.
Strang teaches three nozzles, a sonic convergent nozzle having a converging tapered surface 75 (Figure 5A); a diverging nozzle having a converging tapered surface 75 and a diverging tapered surface (Figure 5B); and a simple orifice which, like Hall et al, does not have a tapered portion (Figure 5C). Strang also teaches that “the difference in gas orifice geometry between (1) a showerhead orifice and (2) a shaped orifice or nozzle (e.g., a sonic orifice or a divergent nozzle) leads to significantly different flow conditions” (Paragraph 0042, also see Paragraph 0054)
The motivation for replacing the simple orifice of Hall et al with the sonic or diverging nozzle (both of which have a taper) is to change the flow conditions experienced at the surface of the substrate as taught by Strang.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace at least one simple nozzles of Hall et al with the sonic or diverging nozzle taught by Strang.
Hall et al and Strang differ from the present invention in that they do not teach a damper plate, moveable to vary the effective size of an exhaust aperture. 
Kleissler teaches an adjustable damper plate 34, moveable to vary the effective size of an exhaust aperture 32.
The motivation for adding the adjustable damper plate of Kleissler to the apparatus of Hall et al and Strang is to regulate or control the flow through the exhaust aperture. Furthermore, it has been held that applying a known technique to a known device ready for improvement to yield predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the adjustable damper plate of Kleissler to the apparatus of Hall et al and Strang.
Regarding claim 16, Hall et al teaches a pair of arrays of inlet nozzles 43 arranged with one array on each sidewall 42, substantially opposite each other in the tunnel 3 (Figure 7).  
Regarding claim 17, Hall et al teaches a pair of exhaust apertures 47, arranged with one aperture on each sidewall 42, substantially opposite each other in the tunnel 3 (Figure 7).  
Regarding claim 18, Hall et al differs from the present invention in that Hall et al does not teach the distance between the pair of arrays of inlet nozzles and the pair of exhaust apertures is between 500 and 1000mm.  
	It was held in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), by the Federal Circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  (Also see MPEP 2144.04 (IV)(A)). 
Since the only difference between Hall et al and the claim 18 is a recitation of relative dimensions of claim 18 and the device of claim 18 having the claimed relative dimensions would not perform differently than Hall et al, the device of claim 18 was not patentably distinct from the device of Hall et al.
Alternately, since Hall et al does not teach a specific size it is left one of ordinary skill in art to determine the optimum size. A person having ordinary skill in the art at the time of the invention would have known to how determine the optimum size by routine experimentation.  Having determined such optimum size, such person would have been motivated to modify Hall et al to make the distance between the pair of arrays of inlet nozzles and the pair of exhaust apertures is between 500 and 1000mm.
Applicant is reminded that when the general conditions of such a particular parameter in a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) as well as MPEP § 2144.05 (II)(A).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Hall et al to include the distance between the pair of arrays of inlet nozzles and the pair of exhaust apertures is between 500 and 1000mm. To that end, claim 18 is obvious in view of Hall et al.
Regarding claim 21, Hall et al teaches that the exhaust apertures are defined by a substantially vertical conduit 47 comprising walls and a baffle plate (plate containing vertical openings 48) extending from the tunnel and away from the downstream end to a wall of the conduit.  
Regarding claim 22, Hall et al teaches that the cross-sectional area of the tunnel is between 1.5 and 2.5 times greater than the cross-sectional area of an exhaust aperture (See Figure 7).  
Regarding claim 23, the limitation “the kinetic energy density ratio of air flowing through the tunnel is between 0.1 and 3 times greater than the kinetic energy density ratio of gas exiting a nozzle” is functional language.  It has been held that: claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danley, 120 USPQ 528, 531, (CCPQ 1959); “Apparatus claims cover what a device is, not what a device does” (Emphasis in original) Hewlett-Packard Co. V. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990); and a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus “if the prior art apparatus teaches all the structural limitations of the claim Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Also see MPEP 2114. The apparatus of Hall et al has all of the claimed structure and is capable of controlling the gas inlet pressure of the nozzle and the exhaust negative pressure such that the kinetic energy density ratio of air flowing through the tunnel is between 0.1 and 3 times greater than the kinetic energy density ratio of gas exiting a nozzle.
Regarding claim 24, Hall et al teaches at least one array of nozzles 43 is arranged such that the velocity of gases exiting the nozzles includes a component that is substantially parallel with the general direction of articles conveyed through the tunnel (see Figure 7).  
Regarding claim 25, Hall et al teaches at least one array of nozzles (diagonal line of nozzles 43) located at a first distance from the ends of the tunnel and at least one array of nozzles (second diagonal line of nozzles 43) located at a second distance from the ends of the tunnel.  
Regarding claim 31, Hall et al, Strang, and Kleissler differ from the present invention in that they do not teach: that there is an air curtain formed downstream of the at least one exhaust aperture, but no air curtain formed between the at least one exhaust aperture and the linear array of nozzles. It was held that the rearrangement of parts is obvious (see In re Japikse 86 USPQ 70). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to rearrange the air curtains in the apparatus of Hall et al, Strang, and Kleissler so that that there is an air curtain formed downstream of the at least one exhaust aperture, but no air curtain formed between the at least one exhaust aperture and the linear array of nozzles as claimed in claim 31.
Regarding claim 32, it is inherent that the apparatus of Hall et al, Strang, and Kleissler is configured so that a linear velocity of the gas delivered through the linear array of nozzles is driven in part by negative pressure in communication with the at least one exhaust aperture because the linear velocity of the gas delivered through a nozzle (or an array of nozzles) is determined by the Δ (delta) pressure (the pressure difference between the pressure at the upstream end of the nozzle and the pressure at the downstream end of the nozzle). Thus the negative pressure caused by the at least one exhaust aperture controls the pressure at the downstream end of the nozzle and in part drives the linear velocity of the gas delivered through the linear array of nozzles.  
Regarding claim 33, Hall et al, Strang, and Kleissler differ from the present invention in that they do not teach: every exhaust aperture arranged on a sidewall is located closer to the downstream end of the tunnel than the linear array of nozzles. It has been held that an omission of an element and its function is obvious if the function of the element is not desired. (See Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989); In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to remove the undesired exhaust aperture on the upstream end of the tunnel in the apparatus of Hall et al, Strang, and Kleissler so that every exhaust aperture arranged on a sidewall is located closer to the downstream end of the tunnel than the linear array of nozzles as claimed in claim 33.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hall et al, Strang, and Kleissler as applied to claims 15-18, 21-25, 29, and 30 above, and further in view of Okabe et al, US Patent Application Publication 2014/0290573 A1.
Hall et al, Strang, and Kleissler differ from the present invention in that they do not teach at least one reflective plate, arranged to direct heat radiating from the glass articles on to a linear array of nozzles. 
Okabe et al teaches at least one reflective plate 26, 65, arranged to direct heat radiating from a heat source 210 on to a linear array of nozzles 34.
The motivation for adding the reflective plate of Okabe et al to the apparatus of Hall et al, Strang, and Kleissler is redirect energy that would be lost onto the array of nozzles to heat the nozzles thus making the apparatus more efficient as is well known in the art. Furthermore, it has been held that applying a known technique to a known device ready for improvement to yield predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the reflective plate of Okabe et al to the apparatus of Hall et al, Strang, and Kleissler.
Claim 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al, Strang, and Kleissler as applied to claims 15-18, 21-25, 29, and 30 above, and further in view of Saido et al, US Patent Application Publication 2013/0330930 A1.
Hall et al, Strang, and Kleissler differ from the present invention in that they do not teach means for heating at least one array of nozzles, wherein the means for heating at least one array of nozzles comprises an enclosure in which the array is located, and means for heating the interior of the enclosure, wherein the means for heating the interior of the enclosure comprises an electrical heating element.   
Saido et al teaches a means for heating 50 at least one array of nozzles 60, wherein the means for heating at least one array of nozzles comprises an enclosure 50a, 54 in which the array is located, and means for heating the interior of the enclosure 50, wherein the means for heating the interior of the enclosure comprises an electrical heating element (induction coil 50).   
The motivation for adding the means for heating at least one array of nozzles of Saido et al to the apparatus of Hall et al, Strang, and Kleissler is to preheat the process gas as it passes through the nozzle array as taught by Saido et al. Furthermore, it has been held that applying a known technique to a known device ready for improvement to yield predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the means of heating of Saido et al to the apparatus of Hall et al, Strang, and Kleissler.
Response to Arguments
Applicant's arguments filed June 22, 2022 have been fully considered but they are not persuasive.  
In regard to the argument that Strang is non-analogous art, the Examiner disagrees. It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case: the prior art reference is in the field of applicant’s endeavor, specifically, both are substrate processing apparatus. Coating and etching are both methods preformed on substrates and the current invention and Strang are capable of preforming a coating or etching method on a substrate. Second, Strang is reasonably pertinent to the particular problem with which the applicant was concerned, specifically, flowing gas through a nozzle to a substrate. Strang clearly teaches that the different shapes of nozzles have different flows. Thus one of ordinary skill in the art seeking a specific flow of process gas to a substrate would be motivated to select the specific nozzle to produce the specific flow.
In regard to the argument that Strang is directed to a static process the Examiner disagrees. The process of Strang is not static, because the gas flows from the inlet to the exhaust passing over and around the substrate. A static process supplies gas into the chamber where it sets and reacts with the substrate without movement. Thus Strang is direct to a dynamic process like Hall et al. The Examiner notes that there is no difference between moving a substrate through the air or moving the air over the substrate.
In regard to the argument that one of ordinary skill in the art would find no clear teaching toward the use of nozzles with a tapered portion over alternative nozzles, the Examiner disagrees for the following reasons:
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Strang teaches that the shape of the nozzles (i.e. nozzles having tapered portions produces different flows) and one of ordinary skill in the art would be motivated to select the desired shape of nozzle for the desired flow. Second, nozzles and their uses are well known in the art (generally available to one of ordinary skill) and one of ordinary skill in the art would clearly understand the use of tapered nozzles with regard to alternative nozzles.
Furthermore, it has been held that the simple substitution of one known element for another to obtain predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 
`In regard to the argument that Kleissler is non-analogous art, the Examiner disagrees. It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case: Kleissler is reasonably pertinent to the particular problem with which the applicant was concerned, specifically, how to control the flow of exhaust gas through an exhaust aperture. Thus one of ordinary skill in the art seeking a way to control the flow of gas through an exhaust aperture, would find the teachings of Kleissler and be motivated to apply them in solving the problem of controlling the flow of gas through an exhaust aperture. 
In regard to the argument that there is no suggestion in any of the applied art that the varying the exhaust flow might be an important factor in the achievement of effective coatings, the Examiner disagrees for the following reasons:
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, varying the exhaust flow with a damper plate (a.k.a. throttle valve), moveable to vary the effective size of the at least one exhaust aperture is a well-known and important factor (generally available to one of ordinary skill) in the achievement of effective coatings.  One of ordinary skill in the art would know that controlling the flow of a coating gas through the processing chamber is critical to the quality of the coating.
Furthermore, it has been held that applying a known technique to a known device ready for improvement to yield predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 
In regard to the arguments directed to the idea of varying the exhaust flow with the use of  a throttle valve, the Examiner disagrees for the following reasons: 
The use of valves to control the flow of a fluid is fundamental knowledge and one of ordinary skill in the art would understand that adding a damper plate, moveable to vary the effective size of the at least one exhaust aperture is nothing more than adding a throttle valve to the apparatus of Hall et al, Strang, and Kleissler to control the flow of gas through the exhaust aperture.
Since chemical vapor deposition (CVD) is flow dependent, i.e. the thickness of the deposited layer depends on the flow, the more flow, the thicker the deposited layer, the less the flow the thinner the deposited layer. Therefore, in order to deposit a uniform deposited layer there must be uniform flow. So all CVD apparatus are concerned with uniform flow.
All of the cited references include a discussion of flow control.
In regard to the arguments directed to the gas curtains of Hall et al, the Examiner disagrees for the following reasons:
The gas curtain of Hall et al does not seal the tunnel. The gas curtain keeps atmospheric air out of the tunnel and directs byproducts and excess gases to the exhaust apertures and prevents them from escaping into the outside atmosphere.
Applicant is reminded that in Hall et al precursor gas is injected into the tunnel to coat the substrates. If the gas does not flow from nozzles, to the tunnel, and to the exhaust apertures, the pressure would rise in the tunnel and the apparatus of Hall et al would cease to function when the pressure of the tunnel reached the pressure of the precursor supply. Thus, because the exhaust apertures maintain the operational pressure in the tunnel, the argument that varying the flow through the exhaust apertures of Hall et al would have no impact on the flow of the vaporized reactants in the tunnel is incorrect.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fukada US 2007/0148349, Byun et al, US 20090169744 A1; Byun et al, US 8882913 B2; Strang, US 7217336 B2; Sieber et al, US 20160237565 A1; XU, US 20150280051 A1; PEI, US 20110283943 A1; Yang,  US 20020136909 A1; Strang; US 8877000 B2; and Han et al, US 7846292 B2, all teach nozzles with tapers. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437.  The examiner can normally be reached on 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrie R Lund/Primary Examiner, Art Unit 1716